Citation Nr: 1706803	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1976 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was originally before the Board in December 2013 where the claim for entitlement to a disability rating in excess of 70 percent for major depressive disorder was remanded.  The claim was remanded again in July 2016 for further development, and has since been returned to the Board for appellate review.


FINDING OF FACT

For the entire increased rating period, the Veteran's major depressive disorder has been manifested by occupational and social impairment, with deficiencies in most areas, and more nearly approximates the criteria for a 70 percent disability rating; total occupational and social impairment is not approximated.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 70 percent for major depressive disorder, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in March 2004 and December 2004. 

VA has also fulfilled its duty to assist.  The Agency of Original Jurisdiction (AOJ) has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded a VA examination most recently in February 2014.  The examiner provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim. 

Further, the Board is aware that this appeal was, most recently, remanded in July 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the AOJ obtain vocational rehabilitation records and updated VA treatment records since January 24, 2014, and such records have been associated with the claims file.  Development ordered in the previous remand was also completed.  Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for a veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's major depressive disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

The Veteran is in receipt of a 70 percent disability rating for major depressive disorder under Diagnostic Code 9434, and contends that the disability is worse than the rating assigned.  

VA treatment records, dated throughout the course of this appeal, report the Veteran's mood as moderate, with variable energy and motivation levels, and passive suicidal ideation with no planning or intent.  Treatment records also note that the Veteran's relationship with his spouse has at times been strained, and they spent years living apart.  An April 2010 letter from the Veteran's VA psychiatrist, Dr. J. T., listed the symptoms of the Veteran's major depressive disorder as dysphoria, decreased pleasure in usual activities, insomnia, decreased appetite, poor energy, poor concentration, and suicidal ideation.  A Global Assessment of Functioning (GAF) score of 35 was assigned, which generally reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

In a September 2008 VA examination, the Veteran reported feeling depressed with passive suicidal ideation.  The Veteran also reported loss of appetite, lack of energy, anger outbursts, hallucinations, panic attacks, irritability, and poor personal hygiene.  He also asserted that his depression prevented him from working.  The examiner noted that the Veteran had very few social contacts, and had a poor relationship with his wife and siblings.  A GAF score of 45 was assigned, which generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran was afforded a second VA examination in January 2014 where he reported depression with diminished interest or pleasure in almost all activities every day, as well as loss of appetite, loss of energy, and insomnia.  He also reported some diminished ability to concentrate, but was oriented to time, place and person.  While the Veteran reported some suicidal ideation, he denied having a plan.  On mental status examination, symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The Board notes all of these symptoms, with the exception of intermittent inability to perform activities of daily living, are listed as demonstrative symptoms of 70 percent or lower levels of disability.  The examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.  

Based on the above, the Board finds that the Veteran's major depressive disorder during the course of the appeal has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as: depression, anxiety, irritability, disturbances of memory and mood, chronic sleep impairment, panic attacks that occur less than once per a week, mild memory loss, impaired impulse control, and passive suicidal ideation, which more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9434 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7.  

The Board acknowledges the Veteran's lay assertions regarding the severity of his major depressive disorder.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the evidence of record is against the assertion that the Veteran's major depressive disorder has more nearly approximated total occupational and social impairment (the criteria for a 100 percent total schedular rating under Diagnostic Code 9434).  

The evidence dated throughout the course of this appeal notes that while the Veteran has reported passive suicidal thoughts, he was not said to be a persistent danger to himself or others, and has consistently asserted the ability to manage the ideation safely.  The September 2008 and January 2014 VA examiners noted that the Veteran was capable of managing his own financial affairs.  While an intermittent inability to perform activities of daily living was noted at the most recent VA examination, overall, the Board finds that the any diminished ability to perform activities of daily living is rare.  VA treatment records show that the Veteran was cooperative and attentive with staff psychiatrists, with normal grooming and hygiene habits.  Even considering that the Veteran at times has problems with activities of daily living, the examiner who noted such still found that overall the Veteran had no more than occupational and social impairment with reduced reliability and productivity.  This is commensurate with a 50 percent disability rating.  The Board finds the examiner's judgment about the overall impairment to be more probative to the disability level than the single symptom listed in the 100 percent rating criteria.  Moreover, the other evidence of record also reflects a disability picture that is less than total.  

In addition, recent evidence demonstrates that the Veteran has made significant improvements.  While the September 2008 VA examination attributed the Veteran's unemployment to his depression, the January 2014 VA examiner noted the Veteran reported that he would be able to work if not for his physical disabilities and expressed interest in returning to technical school.  Of note, the Veteran has been assigned a total disability rating based on individual unemployability due to service-connected disabilities since May 2005.  July 2016 VA treatment records indicate that the Veteran recently began attending school through vocational rehabilitation, and declined an increase in his medication so as not to conflict with his studies.  July 2016 VA treatment records also note that the Veteran's affect "continues to seem brighter."  He reported his relationship with his wife as "pretty good," and indicated they may once again live together.  

The Board recognizes that low GAF scores have been assigned in this case.  However, the current 70 percent rating contemplates social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; the lowest assigned GAF score falls into a band that can reflect major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  See 38 C.F.R. §§ 4.125, 4.126, 4.130 (2016); see also Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  Thus, the assigned GAF scores are not in significant conflict with the assigned 70 percent disability rating.  The Board finds the individual assessments to be more probative than the generally assigned GAF scores.  In either event, the evidence is against a finding that a higher rating is warranted.   

Thus, as the weight of the evidence demonstrates that the Veteran's major depressive disorder has not more nearly approximated total occupational and social impairment (as required for a 100 percent rating under Diagnostic Code 9434) during any part of the rating period, a disability rating in excess of 70 percent for the service-connected major depressive disorder is not warranted.  See 38 C.F.R. §§ 4.3, 4.7.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.  Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected major depressive disorder is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9434.  During the period on appeal, the Veteran's major depressive disorder was manifested by symptoms of depression, anxiety, irritability, disturbances of memory and mood, chronic sleep impairment, panic attacks that occur less than once per a week, mild memory loss, impaired impulse control, and passive suicidal ideation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  







ORDER

Entitlement to a disability rating in excess of 70 percent for major depressive disorder is denied.



___________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


